DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/30/2021 has been entered.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/26/2021 was filed, and the submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
Claims 4, 10 – 15, 19, 25 – 30, 33 have been canceled.
Claims 1, 16, 17, 20, 21, 22, 23 have been amended.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Benjamin Dailey on04/01/2021.

Claims 16, 32, 43 have been amended as follows: 
16. (Currently Amended) An apparatus for wireless communication, comprising: 
 	a processor; a memory coupled with the processor, wherein the memory comprises instructions executable by the processor to cause the apparatus to: 
 	receive, by a target access node (AN) associated with a first gateway local to the target AN and from a source AN associated with a second gateway local to the source AN, a packet data network (PDN) address for a user equipment (UE) that is for a first data session between the UE and a packet data network (PDN) via the source AN and the second gateway; 
 	process [[a]] the PDN address to confirm that the source AN and the target AN are each configured to provide access to the PDN, wherein the source AN is configured to exchange packets with the UE via the first data session; 
 	determine, by the target AN, to establish a second data session with the UE via the target AN and the first gateway based at least in part on the processed PDN address for the UE that is for the first data session between the UE and the PDN; and 
 	transmit a request to a network node to establish, at the target AN, the second data session corresponding to the first data session.

32. (Currently Amended) A method of wireless communication comprising: 
 	establishing, by a source access node (AN), a data radio link with a user equipment (UE); 
 	
 	determining, by the source AN, to perform a handover procedure of a first data session to a target AN associated with a first gateway local to the target AN, the first data session between the UE and a packet data network (PDN) via the source AN and a second gateway associated with and local to the source AN, and the first data session using the data radio link; 
 	processing a PDN address to confirm that the source AN and [[a]] the target AN are each configured to provide access to the PDN, wherein the source AN is configured to exchange packets with the UE via the first data session; 
 	transmitting, by the source AN to the target AN, a packet data network (PDN) address for a user equipment (UE) that is for a first data session between the UE and a PDN address for the UE that is for the first data session; and 
 	receiving, from a network node based at least in part on transmitting the PDN address, a PDN path update message for a second data session with the UE via the target AN and the first gateway, the second data session corresponding to the first data session.  

43. (Currently Amended) An apparatus for wireless communication, comprising: 
a processor; a memory coupled with the processor, wherein the memory comprises instructions executable by the processor to cause the apparatus to:
 establish, by a source access node (AN), a data radio link with a user equipment (UE); 

determine, by the source AN, to perform a handover procedure of a first data session to a target AN associated with a first gateway local to the target AN, the first data session between the UE and a packet data network (PDN) via the source AN and a second gateway associated with and local to the source AN, and the first data session using the data radio link; 
 
transmit, by the source AN a to the target AN, a packet data network (PDN) address for a user equipment (UE) that is for a first data session between the UE and a PDN address for the UE that is for the first data session; and 
receive, from a network node based at least in part on transmitting the PDN address, a PDN path update message for a second data session with the UE via the target AN and the first gateway, the second data session corresponding to the first data session.   

REASONS FOR ALLOWANCE
Claims 1 – 3, 5 – 9, 31, 16 – 18, 20 – 24, 32, 34 – 43 renumbered Claims 1 – 28 are allowed.

The following is an examiner’s statement of reasons for allowance: 
 	The reasons for allowance of the claims is clear from the written record of prosecution; wherein attention is specifically drawn to the amendment (of Independent  Claims 1, 16, 32, 43) and Remarks/arguments filed by the applicant on 02/26/2021. See pages 10 to 13, of the Remarks/amendment.
 	The prior art of the reference being relied upon and made of record, in single or in combination, does not disclose explicitly the limitations of:

“processing the PDN address to confirm that the source AN and the target AN are each configured to provide access to the PDN, wherein the source AN is configured to exchange packets with the UE via the first data session” as disclosed in Claim 1.

 	“process the PDN address to confirm that the source AN and the target AN are each configured to provide access to the PDN, wherein the source AN is configured to exchange packets with the UE via the first data session” as disclosed in Claim 16.
 
 	“processing a PDN address to confirm that the source AN and the target AN are each configured to provide access to the PDN, wherein the source AN is configured to exchange packets with the UE via the first data session” as disclosed in Claim 32.
 
“process a PDN address to confirm that the source AN and the target AN are each configured to provide access to the PDN, wherein the source AN is configured to exchange packets with the UE via the first data session” as disclosed in Claim 43.

Additionally, all of the further limitations in Claims 2 – 3, 5 – 9, 31, 17 – 18, 20 – 24, 34 – 42 are allowable, since the Claims are dependent upon Independent Claims 1, 16, and 32, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Chung Cheung Lee whose telephone number is (571)272-3131.  The examiner can normally be reached on 8:30am--6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANDREW LAI can be reached on 571-272-9741.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANDREW C LEE/Examiner, Art Unit 2411                                                                                                                                                                                                        <3Q21::04_03_21>
/ANDREW LAI/Supervisory Patent Examiner, Art Unit 2411